      Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 1 of 11. PageID #: 363




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 VERRAGIO, LTD.,                                        Civil Action No. 5:20-cv-01083-JRA-CEH

                 Plaintiff,                             Judge Carmen E. Henderson

 v.                                                     DEFENDANTS’ OPPOSITION TO
                                                        PLAINTIFF’S MOTION FOR LEAVE
 SIGNET JEWELERS LIMITED AND                            TO FILE SECOND AMENDED
 STERLING JEWELERS INC.,                                COMPLAINT AND MODIFY CASE
                                                        MANAGEMENT ORDER
                 Defendants.



       Pursuant to Fed. R. Civ. P. 15(a) and 16(b)(4), Defendants Signet Jewelers Limited and

Sterling Jewelers Inc. (collectively “Defendants”) oppose Plaintiff Verragio, Ltd.’s (“Plaintiff”)

Motion for Leave to File Second Amended Complaint and Modify Case Management Order (the

“Motion”).

       Plaintiff’s Motion is prejudicial and fails the good cause standard under the Federal Rules

of Civil Procedure. The Motion seeks to add a new claim to Plaintiff’s Amended Complaint that

involves a discrete set of allegations arising from a recent transaction that occurred in Texas, two

months after the deadline to amend pleadings in this case. The new claim is not based on any

facts, evidence, accused products, or relied-upon registrations that were raised in the Original

Complaint (ECF 1) or Amended Complaint (ECF 18) and will require significant modification to

the Case Management Order. Far from promoting judicial efficiency, joining this remote and

unrelated new claim would only delay and unnecessarily complicate the current litigation. Rather

than trying to add an unrelated claim at this late date, Plaintiff’s remedy is to file its new claim in

Texas, where it properly lies.
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 2 of 11. PageID #: 364




I.     FACTS

       A.      Background

       Verragio filed its original complaint against Signet Jewelers Limited on May 18, 2020

(ECF 1) and amended the complaint to add Sterling Jewelers Inc. on September 28, 2020 (ECF

18) (the “Amended Complaint”). The Amended Complaint asserts claims based on four copyright

registrations and one trademark registration against four rings sold by Defendants’ Kay and Zales

businesses, two of which are individual custom rings sold at a Kay store in Portage, Michigan.

(ECF 18). The Case Management Order set the deadline to amend pleadings on December 1, 2020

and the close of fact discovery on May 21, 2021 (ECF 16).

       B.      Plaintiff’s Proposed New Claim

       Plaintiff’s proposed new claim bears no relationship to the allegations recited in the

Amended Complaint. This new claim involves a copyright registration, an accused ring, a business

of Defendants, a venue and jurisdiction, witnesses, and a set of facts that are entirely unrelated to

the present case and which arose nine months after the filing of this case and two months after the

Court’s deadline for the parties to amend their pleadings. Plaintiff’s proposed claim is against

Jared the Galleria of Jewelry, a business that is separate from Defendants’ accused Kay Jewelers

and Zales businesses, and targets an individual custom ring sold by a particular Jared the Galleria

of Jewelry store in McAllen, Texas. Unlike the accused Kay store in Portage, Michigan, which is

five hours away from the Youngstown courthouse and is at least part of the same Sixth Circuit, the

accused Jared store in McAllen, Texas is twenty-five hours away and resides in the Fifth Circuit.

       Plaintiff’s proposed new claim is not contemplated by the Amended Complaint, which

already has cobbled together a series of separate transactions which, although complex, at least lie

in this Sixth Circuit and have been the subject of the parties’ discovery to date.


                                                  2
      Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 3 of 11. PageID #: 365




II.    LEGAL ARGUMENT

       A.      Standard

       Leave to amend a complaint under Fed. R. Civ. P. 15(a)(2) remains in the sound discretion

of the court. Leary v. Daeschner, 349 F.3d 888, 905 (6th Cir. 2003). Fed. R. Civ. P. 16 restricts

the permitted timing of amendments pursuant to Fed. R. Civ. P. 15(a)(2) according to the

scheduling order agreed by the parties and issued by the court, which may be modified only “upon

a showing of good cause and by leave of the district judge.” Id. at 906 quoting Fed. R. Civ. P.

16(b). In determining whether good cause exists, a court must consider not only a movant’s

diligence, but also prejudice suffered by the opposing party as a result of the proposed

modification. Id. This good cause standard reflects the reasoning behind Fed. R. Civ. P. 15(a)(2)’s

requirement for the opposing party’s consent or the court’s leave to make a late amendment, and

provides context for the rule’s specification that a court should freely give leave “when justice so

requires.” See id. at 906-907.

       A plaintiff fails to meet the good cause standard of Fed. R. Civ. P. 16 when it seeks leave

to amend its complaint to add a wholly new claim not contemplated by the original complaint

because it will result in undue prejudice to a defendant. See id. (denying leave where defendant

would suffer prejudice if plaintiff were allowed to transform the original due process claims into

new claims for breach of contract); Ruth v. Allis-Chalmers Corp., 1987 U.S. App. LEXIS 7518 at

*19-20 (6th Cir. 1987) (leave denied where “the tendered amendment would have introduced an

entirely new claim into the proceedings” and where the underlying facts did not appear in previous

filings); Duchon v. Cajon Co., 791 F.2d 43, 48 (6th Cir. 1986) (the “distinct elements and natures”

of the existing claims and new claims counseled against granting leave); see also Hayes v. New

England Millwork Distributors, Inc., 602 F.2d 15, 20 (1st Cir. 1979) (leave denied because new


                                                 3
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 4 of 11. PageID #: 366




charge not contemplated by original complaint). In particular, courts have found prejudice and

thus a lack of good cause where a plaintiff attempts to add claims that accrued after the transactions

that form the basis of the original complaint and after the initiation of the case. See Ruth, 1987

U.S. App. LEXIS 7518 at *19.

       A plaintiff’s allegations of similarity of legal issues or a relationship of defendants in the

original complaint and proposed amended complaint are not sufficient to demonstrate good cause

where the proposed new claims would be confusing and ultimately prejudicial to defendants. See

Duchon, 791 F.2d at 48. Prejudice itself is a sufficient and legitimate basis for denial of leave to

amend. See id.

       B.      Argument

       Good cause does not exist to modify the scheduling order in this case pursuant to Fed. R.

Civ. P. 16(b) because Plaintiff’s proposed new claim would be prejudicial to Defendants. Contrary

to the cases relied upon by Plaintiff, which grant leave to cure a deficiency in a pleading or allow

amendments related to facts and claims already alleged in the original complaint, Plaintiff’s

proposed new claim is based on a separate transaction by a different business that took place in a

foreign jurisdiction long after the original complaint was filed. As such, the amendment would

add delay, complexity, and distraction to the ongoing case.

               i.      Plaintiff’s Proposed Claim Has No Relation to This Proceeding or This
                       Venue.

       Plaintiff cannot show good cause for its proposed amendment because it involves wholly

new allegations that were not implicated or contemplated by the Original or Amended Complaints.

None of the previously-recited facts or grounds for Plaintiff’s allegations are relevant to the new

claim. See Leary, 349 F.3d at 908 (finding defendant would suffer prejudice if plaintiffs were



                                                  4
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 5 of 11. PageID #: 367




allowed to “recast” claims with amendment); Duchon, 791 F.2d at 48 (denying leave due to

“wholly distinct elements and natures” of plaintiff’s new claims). Moreover, Plaintiff’s proposed

new claim is based on a discrete transaction that occurred long after the filing of its initial

complaint nine months ago (May 2020) and two months after its deadline to amend its pleadings

(December 2020). See Ruth, 1987 U.S. App. LEXIS 7518 at *19 (denying leave for amendment

that attempted to assert cause of action that occurred after original cause of action).

       Plaintiff’s proposed new claim is not related to the Original or Amended Complaint for at

least the following reasons:

       1) It asserts allegations against a new business, namely, Jared the Galleria of Jewelry,

           which is distinct from Defendants’ Kay business as well as its Zales business and

           operates separate stores from the businesses accused in the Amended Complaint.

       2) It asserts allegations based on a transaction that took place near Houston, Texas, which

           is a different venue and located in different circuit. The new accused ring is a single

           custom ring that was allegedly requested by a customer and sold in a Jared store in

           McAllen Texas, far away from the Sixth Circuit. This custom process is separate from

           standard corporate process for the design and sales of commercial Jared-branded rings.

       3) It asserts allegations against a novel custom ring with design elements that are distinct

           from the previously-accused rings.

       4) It asserts allegations based on a completely different copyright registration that claims

           designs distinct from those in the registrations asserted in the Original and Amended

           Complaints.

       Granting leave would require Defendants to designate an additional set of witnesses,

address a separate and distinct transaction involving a different business, investigate a new


                                                  5
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 6 of 11. PageID #: 368




registration owned by plaintiff, and collect evidence from a location outside the Sixth Circuit to

defend itself. For discovery and trial, all relevant witnesses, documents, and other evidence would

have to be shipped into this District from Texas, and for trial in particular, the witnesses for

Plaintiff’s proposed new claim are outside the subpoena power of this Court. Ohio is simply not

a convenient forum for this claim based in Texas. 1

       In the face of such a claim that would only increase the complexity of this case and result

in delay, Plaintiff’s attempts to lump together Jared’s alleged actions with Kay’s and Zales’ alleged

actions, and to assert that its separate copyright claims are somehow related even though they are

based on different facts and transactions, different witnesses, and are not sufficient to create good

cause. See Duchon, 791 F.2d at 48 (denying leave despite plaintiff’s contentions that the similarity

of issues and relationship of the defendants supported trying all actions in one proceeding).

Accordingly, granting leave to Plaintiff would be highly prejudicial to Defendants. See id.

(denying leave where new claim had distinct elements and nature).

               ii.     The Cases Cited by Plaintiff are Inapposite.

       In contrast to Plaintiff’s proposed amendment, the amendments allowed by courts in the

cases cited in Plaintiff’s Motion involve amendments that related closely to the original pleadings.

These courts granted leave:

       1) merely to “cure deficiencies” in a pleading, see, e.g., Inge v. Rock Financial Corp., 281

           F.3d 613, 626 (6th Cir. 2002) (“because Plaintiff's request to amend was a prompt effort

           to remedy pleading deficiencies identified by the district court in the dismissal order -


1
  If this claim had been filed on its own in this District, Defendants would have moved to transfer
venue pursuant to 28 U.S.C. § 1404, since the occurrence at issue occurred in Texas, which is the
location of relevant witnesses and other sources of proof, and accordingly the most convenient,
inexpensive, and efficient forum for the claim.

                                                 6
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 7 of 11. PageID #: 369




           as opposed to an effort to add new claims or parties - we envision no prejudice to

           Defendant from granting leave to amend”); Nichols v. Village of Minerva, Ohio, 2015

           WL 84574 (ND Ohio 2015) (“curing deficiencies in a pleading by way of amendment

           conserves the Court’s resources”), or

       2) to add allegations or claims related to facts and legal positions contemplated in the

           original complaint. See, e.g., Pandora Distribution, LLC v. Ottawa OH LLC, 2015 WL

           968007 (ND Ohio 2015) (new claim did not alter facts or theories of original

           complaint); Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986) (“Our

           principal basis for this decision is that the rejection of the amendment would preclude

           plaintiff’s opportunity to be heard on the merits on facts which are well known to the

           parties and which were pleaded at the outset”); Tefft v. Seward, 689 F.2d 637, 639 (6th

           Cir. 1982) (facts alleged in old complaint supported proposed new claim).

       Unlike the amendments allowed in the cases upon which Plaintiff relies, Plaintiff’s

proposed amendment involves claims and allegations that are not related to the ongoing case, arose

well after this case was filed, and will result in undue prejudice to Defendants. Plaintiff’s relied-

upon cases do not support its proposed amendment.

                       iii.    Plaintiff’s Proposed Claim Will Delay the Schedule.

       The parties are far into discovery and have exchanged requests and responses to sets of

interrogatories, requests for documents, and requests for admissions, with the fact discovery

deadline less than two months away. Since the new claim involves a new set of facts set in a

different jurisdiction, none of the previous discovery will apply, and the parties will be forced to

perform discovery on the purported new claim from scratch. And because the accused transaction

took place in Texas, the parties will be forced to divide their focus between completely different


                                                 7
       Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 8 of 11. PageID #: 370




evidentiary locations. Initiating new discovery efforts in a different district while attending to

ongoing obligations in this district will cause undue delay to the schedule for discovery, dispositive

motions, and trial, creating a lack of certainty prejudicial to defendants. See Leary, 349 F.3d at

906 (the rules are designed to ensure that “at some point both the parties and the pleadings will be

fixed”).

                iv.     Plaintiff’s Asserted Diligence is Not Sufficient for Good Cause.

         Defendants do not dispute Plaintiff’s “diligence” in moving for leave to amend its

complaint after it learned of the alleged events in Texas, which is the sole focus of its Motion.

However, the Motion ignores the separate nature of the claim from its other allegations and the

undue prejudice to Defendants, which typically result in denial of leave. Good cause is not a

product of diligence alone, and prejudice resulting from wholly new claims and delay of a case

schedule is a sufficient and legitimate basis for denial of leave to amend. See Duchon, 791 F.2d

at 48.

III.     NO OPPOSITION TO REMOVAL OF SIGNET JEWELERS LIMITED AS
         DEFENDANT

         Defendants do not oppose the removal of Signet Jewelers Limited as Defendant because

Plaintiff’s claims in its Original and Amended Complaints more properly lie against Sterling

Jewelers Inc.

                                          CONCLUSION

         Plaintiff’s Motion attempts to add an unrelated claim of alleged infringement to an already-

complex case. Its purported concern for judicial efficiency is belied by the fact that its new

proposed claim involves none of the facts or grounds originally contemplated in this case and

alleged in the first two complaints, and instead requires addition of a new defendant business, new



                                                  8
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 9 of 11. PageID #: 371




copyright registration, new accused ring, new jurisdiction, new witnesses, new evidence, and new

schedule. The result will be undue prejudice to defendants, confusion, and distraction, which do

not serve judicial efficiency.

       Most important, Plaintiff has not demonstrated good cause required by Fed. R. Civ. P. 16,

and as a result, justice does not require, or even counsel, that the court grant leave to amend under

Fed. R. Civ. P. 15. And Plaintiff is not left without remedy; indeed, justice and judicial efficiency

are better served if Plaintiff is allowed to file its new claims where they belong, in Texas.

       For the reasons above, Defendants respectfully request that the Court deny Plaintiff’s

Motion.




                                                  9
    Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 10 of 11. PageID #: 372




Dated: March 25, 2021                 Respectfully submitted,

                                      /s/ Kyle B. Fleming
                                      KYLE B. FLEMING (OH. BAR NO. 064644)
                                      RENNER OTTO
                                      1621 Euclid Avenue, Floor 19
                                      Cleveland, Ohio 44115
                                      T: 216.621.1113
                                      F: 216.621.6165
                                      kfleming@rennerotto.com

                                      TIMOTHY P. GETZOFF (ADMITTED PRO HAC VICE)
                                      AMY J. TINDELL (ADMITTED PRO HAC VICE)
                                      HOLLAND & HART LLP
                                      1800 Broadway, Suite 300
                                      Boulder, Colorado 80302
                                      T: 303.473.2700
                                      F: 303.473.2720
                                      tgetzoff@hollandhart.com
                                      ajtindell@hollandhart.com

COUNSEL FOR DEFENDANTS SIGNET JEWELERS LIMITED AND STERLING JEWELERS INC.




                                        10
     Case: 5:20-cv-01083-CEH Doc #: 31 Filed: 03/26/21 11 of 11. PageID #: 373




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2021, a true and correct copy of the foregoing was served

via ECF on all counsel of record.



                                                                      /Kyle B Fleming/______
                                                                      Kyle B Fleming

16427382_v4




                                                 11
